DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6-10,13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nehashi (US Pat # 5,097,853) in view of Kawaguchi et al. (US Pat # 4,749,618) and Gueret (US Pat # 6,070,598), which will herein be referred to as "Gueret '598".
In regards to claims 1, 4, 7-10, 13 and 15-16, Nehashi teaches an eyeliner applicator for a cosmetic, makeup or care, product to eyelids or eyebrows, having:
a body (13), and
an applicator tip (11) made of felt (Col 3, Lines 55-57) having synthetic or natural fibers (as such is inherently one or the other), defining an application surface of the product, extending along a longitudinal axis, comprising an applicator part being of a shape tapered toward its distal end (see Figure 2 which teaches the cross section decreasing toward the distal end) and a mounting end piece (12) which serves to fix the applicator tip in the body; and a reservoir (10) containing the product to be applied (15).
Nehashi does not teach the applicator tip having at least one oblique groove extending along an axis not perpendicular to the longitudinal axis of the applicator tip and not contained in a plane containing the longitudinal axis, where the groove extend around the longitudinal axis of the applicator tip, and include two grooves that intersect in the form of helices and are formed by discontinuous cells, the at least one oblique groove interrupting fibers of the felt.
However, Kawaguchi et al. teaches an applicator (3) that contains felt fibers that are interrupted with a groove (4) for aiding in product being applied by the applicator (Col 3, Lines 17-30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
However, Gueret' 598 teaches a cosmetic tool for applying product to the lids, having a tapered tip (Col 1, Lines 7-10) and two helical grooves (62, 63 forming a plurality of grooves that cover the entire circumference, the grooves in part forming a succession of cells, the grooves intersecting to form reverse helices and helices) that extend toward the distal end of the applicator tip (see Figure 20). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tapered tip of Nehashi to contain the grooves of Gueret '598 in order to better distribute product during use.
Regarding claim 6, Nehashi does not teach the groove extends over less than one revolution around the longitudinal axis of the applicator tip. However, as Gueret '598 teaches the use of spaced grooves, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the number of grooves forming the array to contain enough such that some do not make a complete revolution around the array, as a matter of obvious design choice for the number of applicator elements desired on the device.
Regarding claim 17, Nehashi/Gueret '598 teach a method for manufacturing an applicator as claimed in claim 1, wherein an applicator tip made of felt is produced (Nehashi, Col 3, Lines 55-57), and oblique grooves are made in the applicator tip (see Gueret '598 Figure 20).

Claims 1-3, 11-12, 14, 18-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nehashi, in view of Kawaguchi et al. and Roder (US Pub # 2008/0286030).
In regards to claims 1, 3, 12 and 14, Nehashi teaches an eyeliner applicator for a cosmetic, makeup or care, product to eyelids or eyebrows, having: a body (13), and an applicator tip (11) made of felt (Col 3, Lines 55-57) having synthetic or natural fibers (as such is inherently one or the other), 
Nehashi does not teach the applicator tip having at least one oblique groove extending along an axis not perpendicular to the longitudinal axis of the applicator tip and not contained in a plane containing the longitudinal axis; the at least three oblique grooves interrupting fibers of the felt. Regarding claims 3, 12 and 14, Nehashi does not teach the groove extending continuously to the distal end of the applicator tip with a depth between 0.1 and 3mm.
However, Kawaguchi et al. teaches an applicator (3) that contains felt fibers that are interrupted with a groove (4) for aiding in product being applied by the applicator (Col 3, Lines 17-30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Nehashi to contain the groove of Kawaguchi et al. within its fibers, in order to better distribute product throughout the applicator.
However, Roder teaches providing an applicator tip with a continuous oblique groove that extend to a distal end of the applicator tip (see Figure 5 where the grooves extend along an axis not perpendicular to the longitudinal axis of the applicator tip and not contained in a plane containing the longitudinal axis and has a depth of between 0.1 and 3mm at Paragraph 0057). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Nehashi to contain the groove of Roder in order to better distribute product during use.
In regards to claims 2, 11,18-19 and 21-27, Nehashi teaches an eyeliner applicator for a cosmetic, makeup or care, product to eyelids or eyebrows, having: a body (13), and
an applicator tip (11) made of felt (Col 3, Lines 55-57) having synthetic or natural fibers (as such is inherently one or the other), defining an application surface of the product, extending along a 
Nehashi does not teach the applicator tip having at least three longitudinal grooves extending along an axis contained in a plane containing the longitudinal axis of the applicator tip, the grooves interrupting fibers of the felt. Regarding claims 11, 18-19, 21 and 23-27, Nehashi does not teach the grooves are equally distributed around the longitudinal axis, extending continuously to the tip, with a depth between 0.1 and 3mm. 
However, Kawaguchi et al. teaches an applicator (3) that contains felt fibers that are interrupted with a groove (4) for aiding in product being applied by the applicator (Col 3, Lines 17-30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Nehashi to contain the groove of Kawaguchi et al. within its fibers, in order to better distribute product throughout the applicator.
However, Roder teaches providing an applicator tip with at least three continuous, equally distributed longitudinal grooves that extend to a distal end of the applicator tip (see Figure 3a at 320, the grooves having a depth between 0.1 and 3mm at Paragraph 0057 that thus supply product by distributing it from a proximal end of the applicator toward its distal end). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Nehashi to contain the grooves of Roder in order to better distribute product during use.
Regarding claim 22, Nehashi does not teach the grooves are discontinuous. However, Roder teaches providing an applicator tip with at least three equally distributed longitudinal grooves that extend toward a distal end of the applicator tip (see Figure 6 at 620, where grooves are formed as discontinuous succession of cells or oblong indentations, distributing product from a proximal end of the 
Regarding claim 28, Nehashi/Roder teach a method for manufacturing an applicator as claimed in claim 1, wherein an applicator tip made of felt is produced (Nehashi, Col 3, Lines 55-57), however fails to disclose the longitudinal grooves made in the applicator tip. However, Roder teches an applicator with longitudinal groove in an applicator tip (see Roder Figure 3a). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Nehashi to contain the groove of Roder in order to better distribute product during use.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nehashi, in view of Kawaguchi et al. and Roder, as applied to claims 1 and 2 above, in further view of Gueret (US Pub # 2009/0032046), which will herein be referred to as "Gueret '046".
Regarding claims 5 and 20, Nehashi teaches the applicator tip and mounting end piece, but does not teach the mounting end piece has at least one oblique groove that extends over it. 
However, Gueret '046 teaches a cosmetic applicator to have a mounting portion (Figure 19 at 20) with a helical groove (61) that extends over it (see Figure 19). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mounting portion of Nehashi to contain he groove of Gueret '046 in order for better handling of the device with product.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nehashi, in view of Kawaguchi et al. and Gueret '598, as applied to claim 1 above, in further view of Gueret '046.
Regarding claim 5, Nehashi teaches the applicator tip and mounting end piece, but does not teach the mounting end piece has at least one oblique groove that extends over it. However, Gueret 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772